       Case 2:18-cr-00726-JJT Document 342 Filed 02/08/21 Page 1 of 4



 1                                   NOT FOR PUBLICATION
 2   WO
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        Case No. CR-18-00726-01-PHX-JJT
10                  Plaintiff,
                                                        ORDER
11   v.
12   Rashal Loran McGhee,
13                  Defendant.
14
15          Defendant, through appointed counsel, filed under seal a Second Amended Motion
16   to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release).
17   (Doc. 334.) The Government filed its Response (Doc. 335) in opposition under seal.
18   Defendant filed a Reply under seal as well. (Doc. 341.) The Court has read and considered
19   the above filings.
20          Defendant is serving a 53-month sentence after sustaining a conviction for Felon in
21   Possession of a Firearm. This is at least his sixth felony conviction and his ninth overall
22   conviction, although there was a more than ten-year gap between his current and most
23   recent prior conviction. (Doc. 288 at 19-22.). Defendant has served over 70 percent of his
24   sentence and his expected release date is February of 2022.
25          Defendant moves the Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as modified
26   in the First Step Act of 2020, to reduce his sentence to time served.1 He alleges that due to
27
            1
              Alternatively, Defendant moves the Court to order that he serve the remainder of
28   his sentence in home confinement. (Doc. 334 at 1; Doc. 341 at 1.) The Court is without
     authority to do so. Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic
       Case 2:18-cr-00726-JJT Document 342 Filed 02/08/21 Page 2 of 4



 1   his health condition—he suffers from hypertension and low renal function—he is at greater
 2   risk of serious and even fatal consequences should he contract the COVID-19 virus.
 3          18 U.S.C. §3582(c)(1) allows an inmate to move the Court to reduce his sentence.
 4   The statute imposes several requirements before such motion may be granted, however.
 5   First, a defendant can only make such motion “after the defendant has fully exhausted all
 6   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
 7   defendant’s behalf or the lapse of 30 days from the receipt of such request by the warden
 8   of the defendant’s facility, whichever is earlier.” 18 U.S.C. §3582(c)(1)(A). Second, the
 9   Court can grant such relief if it finds “extraordinary and compelling reasons warrant such
10   a reduction.” 18 U.S.C. §3582(c)(1)(A)(i). Third, the Court must also find Defendant is not
11   a danger to the community. 18 U.S.C. §3582(c)(1)(A).
12          In the instant case, the first requirement—exhaustion—is uncontested. Defendant
13   provides copies of his request for First Step Act relief to the warden of FCI-Lompoc and
14   the Bureau of Prisons’ Notice of denial of that request. (Doc. 334, Exhs. D, E.) Defendant
15   is therefore entitled to a review of his request on its merits. Upon such review, however,
16   the Motion fails.
17          First, the Court concludes Defendant does not present an “extraordinary and
18   compelling reason” to justify a reduction in sentence. “Congress has delegated authority to
19   the Sentencing Commission to ‘describe what should be considered extraordinary and
20   compelling reasons for sentence reduction.’” United States v. Ebbers, 432 F.Supp.3d 421,
21   427 (S.D.N.Y. 2020). This Court thus looks to the United States Sentencing Guidelines
22   (“Guidelines”) to determine whether the reduction sought “is consistent with applicable
23   policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
24   Application Note 1 to Section 1B1.13 of the Guidelines provides that, all other
25   requirements being met, “extraordinary and compelling reasons exist under any of the
26   Security (CARES) Act of 2020, Pub. L. No. 116-136, 134 Stat. 281, 516 (2020) empowers
     the United States Bureau of Prisons (BOP) and United States Attorney General to order
27   home confinement. It does not empower Courts to order home confinement, or any other
     relevant modification.
28
            .

                                                -2-
       Case 2:18-cr-00726-JJT Document 342 Filed 02/08/21 Page 3 of 4



 1   circumstances set forth below: . . . (A)(i) The defendant is suffering from a terminal illness;
 2   . . . (ii) The defendant is . . . suffering from a serious physical or medical condition . . . that
 3   substantially diminishes the ability of the defendant to provide self-care within the
 4   environment of a correctional facility and from which he or she is not expected to recover;
 5   . . . (B) The defendant is at least 65 years old; . . . (C) The death or incapacitation of the
 6   caregiver of the defendant’s minor child or children; or (D) There exists in the defendant’s
 7   case an extraordinary or compelling reason other than, or in combination with,” the above
 8   circumstances. U.S.S.G. § 1B1.13 n.1 (2018).
 9          In the present case, Defendant does not attempt to qualify under sections (A), (B) or
10   (C) of Section 1B1.13, note 1, as presenting circumstances that are “extraordinary and
11   compelling.” Defendant does not allege he suffers from a terminal illness, or any other
12   illness that has “diminished his ability to provide self-care” while incarcerated; at age 46,
13   he is not at least 65 years old; and he does not suggest he has experienced the death or
14   incapacitation of a caregiver to any minor children. The only possible avenue for satisfying
15   the statute’s requirements is to show “other extraordinary and compelling reasons” under
16   Note 1 subsection D. This Defendant cannot do.
17           Demonstration of a concrete, substantial risk of contracting COVID-19, combined
18   with Defendant’s pre-existing condition of hypertension,2 which may put him at greater
19   risk of serious consequences should he contract the virus, might constitute extraordinary
20   and compelling circumstances within the Note’s—and thus the statute’s—meaning. But
21   Defendant has only presented speculation as to his likelihood of future infection. Indeed,
22   as of the date of drafting of this Order, February 6, 2021, FCI-Lompoc reports only two
23   active diagnosed cases of COVID-19 among its approximately 1700 inmates,
24   http:/www.bop.gov/coronavirus/index.jsp,          and     despite     Defendant’s       argument
25   characterizing the facility’s prevention and treatment practices and capabilities as
26
            2
               The Centers for Disease Control recognizes renal failure as a medical condition
27   that would put a patient at heightened risk of death from contracting COVID-19, but
     Defendant has not been diagnosed with renal failure. He has low renal function, which, in
28   light of his reported familial history of renal failure, may ultimately lead to such failure,
     but it is not at this point failure, and is being controlled.

                                                    -3-
       Case 2:18-cr-00726-JJT Document 342 Filed 02/08/21 Page 4 of 4



 1   inadequate and overwhelmed, as the government relates, the Bureau of Prisons has adopted
 2   comprehensive measures to address prevention, diagnosis, spread control and treatment.
 3   This paucity of cases is fatal to Defendant’s argument, revealing it to be speculative and
 4   nothing more. The fact that COVID-19 exists among the community, and the speculation
 5   or mere possibility it may overtake a given facility, cannot justify release pursuant to
 6   Section 3582(c)(1)(A)(i).
 7          Finally, the evidence before the Court will not allow it to conclude that Defendant
 8   “is not a danger to the community,” as required under Section 3582(c)(1)(A). As noted
 9   above and in Defendant’s latest pre-sentence report, Defendant has sustained several felony
10   convictions beyond the current one, including drug and violent crimes. Moreover, while
11   his current conviction is based on a plea of guilty to being a felon in possession, the
12   circumstances of the offense are more comprehensive than that. Defendant was the leader
13   of an eight-person ring that falsified ATF purchase reporting records to buy, over an
14   extended period of time, at least 83 firearms, several of which have been recovered at crime
15   scenes. In light of Defendant’s extensive criminal history and the circumstances of his
16   current conviction, the Court cannot conclude he is not a danger to the community.
17          For all the above reasons,
18          IT IS ORDERED denying Defendant’s Second Amended Motion to Reduce
19   Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release). (Doc. 334.)
20          Dated this 8th day of February, 2021.
21
22
                                    Honorable John J. Tuchi
23                                  United States District Judge
24
25
26
27
28


                                                -4-
